Title: To James Madison from John Graham, 3 September 1810
From: Graham, John
To: Madison, James


Dear SirDept of State 3d Sepr 1810
I received this Morning the Letter which you did me the Honor to write to me on the 30th Ult. and shall before next Mail look thro: the Registers left here by Mrs Skipwith for the purpose of ascertaining whether they contain any entries or Copies corresponding to the Papers you have asked for.
Our Records do not shew that any delegated Power has been given by the President under the Law of June 1794 thro: this Dept. It appears that his orders have gone thro: the War Dept. and that no particular form has been used there, for the purpose of calling out the Militia. The Instructions have generally been sent to the Governors of states or Territories; tho this has not uniformly been the case.
I send a Copy of my Letter to Govr Holmes that you may know exactly what has been said to him, and also a Copy of a Letter from the War Dept to Govr Greenup, to shew in what way they conveyed their instructions. With the Highest Respect I have the Honor to be Sir, Your Most Obt Sert.
John Graham
You will receive by this Mail Mr Pinkneys Letters by the British Frigate that brought out Mr Morier and also a communication this instant received from Mr Morier himself.
